IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40939
                         Conference Calendar



CURTIS SMITH,

                                          Plaintiff-Appellant,

versus

WAYNE SCOTT; GERALD GARRETT:
JIM GARCIA,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-351
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Curtis Smith (Smith), Texas prisoner #609841, appeals the

district court's dismissal of his civil rights action as

frivolous and for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).   Smith argues that his due process

rights were violated because he has not received notice of his

parole review date or, if that date has been delayed, the

rescheduled parole review date.    As Smith has failed to argue

that he should be segregated from the general prison population

or that the disciplinary cases he received for failing to shave

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-40939
                                 -2-

violated his First Amendment rights, these issues have been

abandoned.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993) (issues not briefed on appeal are abandoned).

      As noted in Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir.

1995), an inmate such as Smith has no liberty interest in

obtaining parole in Texas, and so he has no claim for violation

of due process in the procedures attendant to parole decisions.

Id.   Smith's due process argument is also precluded by the

language of Title 37 Texas Administrative Code § 145.3(2) as

Smith has repeatedly received major disciplinary cases for

failing to comply with prison grooming standards and because his

classification has been reduced to the "medium custody level."

      Smith's appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      See 5th Cir.

R. 42.2.   The dismissal of this appeal and the district court's

dismissal of this lawsuit as frivolous constitute two strikes for

purposes of the § 1915(g) bar.      Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).    Previously, the district court

dismissed another civil rights action as frivolous.      See Smith v.

Price, No. 6:99cv158 (E.D. Tex. July 21, 1999).     As Smith has

accumulated three strikes, he may not proceed IFP in any civil

action or appeal brought in a United States court while he is

incarcerated unless he is under imminent danger of serious

physical injury.   See § 1915(g).

      DISMISSED AS FRIVOLOUS; SANCTION ISSUED.